EXAMINER’S COMMENTS
The reply and amendments filed June 10, 2020 successfully address the issues that necessitated the rejection in the prior NFOA. The creation of the boundary lines has clarified the scope of the claim.  The examiner’s understanding is that the center two buttons are no longer claimed, but the adjacent pairs of buttons on both sides, and the surface of the display remain claimed.   The rejection has been overcome.  The claim is allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571- 272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh
July 6, 2021